Citation Nr: 0943814	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of $357.00.

(The Board notes that the issues of entitlement to an 
increased rating for the Veteran's service connected left 
knee disability, and entitlement to service connection for 
right knee, cervical spine, and thoracic spine disabilities, 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1987, 
and from January 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 waiver decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  The Board points out 
that initially, the question of the validity of this debt was 
in issue, however, the Veteran, in a statement dated May 
2007, indicated that he did not wish to dispute the validity 
of the debt.  Thus, the sole waiver issue in appellate status 
is as noted above.


FINDINGS OF FACT

1.  An overpayment of $357.00 was created during the brief 
period in which the veteran was considered a "fugitive 
felon".

2.  No fraud, misrepresentation, or bad faith on the part of 
the appellant, with respect to the creation of the debt, has 
been evidenced.

3.  The appellant was primarily at fault in the creation of 
the overpayment in question.

4.  The Veteran is currently unemployed and has no source of 
income other than VA benefits; it may cause undue hardship to 
require repayment of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits 
in the amount of $357 would be against equity and good 
conscience and, therefore, may be waived.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA generally has duties to notify 
and assist the appellant under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2009).  However, these duties do not 
attach to claims such as the one decided herein.  See Lueras 
v. Principi, 18 Vet. App. 435 (2004).  

The essential facts in this case are not in dispute.  At the 
time the overpayment was created, the Veteran was in receipt 
of compensation benefits at a 20 percent evaluation.  It was 
discovered that the Veteran had an outstanding warrant for 
burglary issued on December 21, 2004, and was arrested for 
that offense on February 12, 2005.  Under the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (Act), Section 505(a)(1) of the Act 
added 38 U.S.C.A. § 5313B, which provides (in pertinent part) 
that a Veteran who is otherwise eligible for a benefit under 
chapter 11 of title 38 may not be paid or otherwise provided 
such benefit for any period during which such Veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.  As such, an amount 
of overpayment was created during the Veteran's fugitive 
felon period, in the amount of $357.00.  The Veteran's 
request for waiver was denied by a July 2006 decision, as not 
being against equity and good conscience.

In any event, in reviewing the request for waiver of recovery 
of the overpayment, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue.  The 
Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
2002).

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 2002) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (2009).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2009).  In such a 
determination, consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2009).

The Board finds that the appellant is at fault in the 
creation of the debt, as he should have been aware that there 
was an outstanding warrant for his arrest, and that this 
constituted his being considered a fugitive felon, such that 
he would not have been entitled to benefits during this 
period.

As to the element of "undue financial hardship" however, the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor or her family of the basic necessities.  According to 
the appellant's most current Financial Status Report (FSR), 
from May 2006, his expenses exceeded his monthly income by 
over $400.  The Board notes that many of these outstanding 
debts were not the basic necessities of life; however, the 
Board also notes that the Veteran indicated in his recent 
hearing testimony that he was no longer employed; therefore, 
in theory, his monthly expenses would greatly exceed his 
monthly income, even considering only those expenses which 
would be considered the basic necessities of life.  As such, 
the Board is of the opinion that collection of the debt may 
cause undue financial hardship to the appellant.

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would result in an unjust enrichment, or 
that the appellant changed positions to his detriment in 
reliance upon the VA compensation benefits.  However, 
recovery of 
the overpayment may result in undue hardship.  Thus, the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to the Veteran.  Accordingly, the 
Board concludes that recovery of the overpayment would be 
against equity and good conscience.  Waiver of recovery of 
the overpayment of compensation benefits, in the amount of 
$357, is therefore in order.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2009).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $357 is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


